Citation Nr: 1106118	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-27 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from September 1965 to September 
1968. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board is of the opinion that there is additional evidentiary 
development that needs to be accomplished.  

The Veteran seeks service connection for bilateral hearing loss.  
He asserts that he was stationed in Vietnam as a pile driver for 
the army Corps of Engineers.  He stated that no hearing 
protection was provided.  In his Substantive Appeal, the Veteran 
reported that he assisted Army divers with the rigging of 
explosives and that the explosions were extremely loud, causing 
him to have ringing in the ears and temporary hearing loss.  He 
also stated that his construction platoon came under attacks by 
mortars and rockets.   

Recently, the Federal Circuit issued Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) 
requires that the VA give due consideration to all pertinent 
medical and lay evidence in evaluating a claim for disability.  
See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006).  Moreover, the VA may not simply disregard lay evidence 
because it is unaccompanied by contemporaneous medical evidence.  

In the case of a combat veteran, if an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of the 
incident. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2010). "Satisfactory evidence" is credible evidence. Collette 
v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted 
only by clear and convincing evidence to the contrary. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain circumstances, 
to use lay evidence to establish the incurrence of a disease or 
injury in service.  "However, the provisions of section 1154(b) 
do not provide a substitute for medical-nexus evidence. . . ."  
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) 
serves only to relax the evidentiary burden to establish 
incurrence of a disease or injury in service.  Id.  The Veteran 
asserts that his hearing loss began in service and that he 
continues to experience problems with his hearing.  

While it is not necessary to decide at this point whether the 
Veteran is a "combat veteran", analysis of the record prompts 
the Board to concede loud noise exposure in service.  The DD 
Form214 shows that the Veteran's military occupational specialty 
(MOS) was as a crane and shovel operator with Company A, 83d 
Engineer Battalion.  The Veteran's statements concerning loud 
noise exposure are considered competent, credible and probative.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that a veteran has a current 
disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an event, 
injury or disease in service or has a disease or symptoms of a 
disease within a specified presumptive period; (3) an indication 
the current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to make 
a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Having 
conceded that the Veteran was exposed to excessive/acoustic noise 
exposure in service, the Veteran should be accorded a VA 
examination for an opinion as to whether any current bilateral 
hearing loss condition was incurred in service.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should request all VA medical records from the San 
Francisco VA Medical Center dating from August 28, 2006, to the 
present.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file any 
records pertaining to the Veteran from 
San Francisco VA Medical Center dating 
from August 28, 2006, to the present. 

2.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of his hearing loss.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer comments and 
an opinion as to whether any currently 
diagnosed hearing loss is related to noise 
the Veteran was exposed to during service.  
A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  Since it is important 
"that each disability be viewed in relation 
to its history[,]" 38 C.F.R. § 4.1, copies 
of all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


